In a proceeding pursuant to CPLR article 78 to review respondent’s determination, dated January 21, 1975 and made after a hearing, which denied petitioner’s application for a permit, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated June 17, 1975, which dismissed the petition. Judgment affirmed, with costs. The denial of appellant’s application for a permit to change a nonconforming use was based upon substantial evidence. Rabin, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.